DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, (all “means” claimed in claims 15, 16, 22 and 23) except as otherwise indicated in paragraph 5 below. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means of an installed camera” in claim 1;
“means of the formula” in claim 8; and
“means of a computer” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The formula shown in claim 8 is claimed to be used for calculating the remaining lifetimes of the tubes.  However, according to the specification (pages 5 – 6), the expression is a condition for when the lifetime of the tube is exhausted.
Note also that the expression does not have an equal sign (=) to be considered as a formula for calculation.
The present claim language is considered inconsistent (not supported) by the disclosure in the specification.
Appropriate correction/revision is required in order to overcome this type of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the passage “…either solely or supplementary geographically remote to the position of the tubes” is not clear.
All of logging, summarizing, and calculating are algorithmic processes performed by computer generally performed at remote location from the thermal environment.  It’s not clear what claim 10 is trying to claim by the claim language above.
Appropriate clarification is required in order to overcome this type of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 – 5, 7, 9, 11, 13, 14, 15 – 18, 20 – 22, 24 and 25  is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pandey et al. (US Pat Pub2013/0176418).
Regarding claims 1 and 15, Pandey et al. disclose a method for monitoring of the thermal environment for a tube or a plurality of tubes (HRSG tubes, para 0014) and calculation and prediction of the remaining lifetime of said tubes comprising the steps of 
monitoring the temperatures on or adjacent to said tubes by means of an installed camera (para 0014, 0015, 0024, 0042), and 
calculating a predicted remaining lifetime for at least one of said tubes or at least one group with a plurality of tubes  (para 0026, 0031, 0033) on a basis comprising the logged temperatures (para 0016: “monitoring of temperatures and thermal patterns”.  Para 0026: “evaluate temperatures differences over large areas of multiple locations”.  These citations teach plurality of temperatures being used for the prediction, which are inherently logged for the calculation process).

Regarding claims 2 and 16, Pandey et al. also disclose the method according to claim 1, further comprising the steps of
logging said monitored temperatures in intervals over time (para 0005, intervals of 3-6 months, up to a year),
summarizing the time periods where the tubes have experienced the logged temperatures (periodic recorded temperature differences, para 0005), and


Regarding claims 3 and 17, Pandey et al. also disclose the method according to claim 1, wherein said tubes are mounted in a furnace or any high temperature environment (see para 0051, fluid at high temperature).
It is noted that location of the mounted tubes do not clearly attribute as method steps for the claimed method for monitoring the tube temperature and lifetime prediction calculation.

As per claims 4 and 18, Pandey et al. also disclose the method according to claim 1, wherein said camera is cooled camera permanent mounted in a furnace or any high temperature environment (camera shown mounted in fig. 1, 2, 4 ,5, in high temperature environment: para 0031 (near the duct burner area), para 0042 (hot box).  Inherently, the cameras must be temperature-protected (cooled) in order to ensure the proper operating condition).

Regarding claim 5, Pandey et al. also disclose the method according to claim 1, wherein the monitoring is performed continuously or constantly (see abstract: “continuously monitoring the working condition of a HRSG using infrared thermography”).

claims 7 and 20, Pandey et al. also disclose the method according to claim 1, wherein said camera is adapted to monitor the temperature of a plurality of sections of each tube or a group with a plurality of tubes (referred to in abstract as “monitor and record the temperatures at each target location”, “target locations inside the HRSG”), whereby different predicted remaining lifetimes can be calculated for said plurality of sections of each tube or group with a plurality of tubes (abstract: predict life span or potential failure of HRSG components).

As per claims 9 and 21, Pandey et al. also disclose the method according to claim 1, wherein said logging, summarizing and calculating is done by means of a computer (see para 0039, 0040, 0043).

Regarding claims 11 and 22, Pandey et al. also disclose the method according to claim 1, wherein said calculating is performed on a basis comprising logged values for the pressure in said tubes during said intervals over time (para 0028, “pressure inside the HRSG”.  See also para 0037, 0044, 0051, 0054.  Logging the pressure values ins considered inherent for the calculation of the prediction and/or detection).

Regarding claim 13, Pandey et al. also disclose the method according to claim 1, wherein said calculated predicted remaining lifetime is further used in a step to compile a maintenance plan or preventive maintenance program for said tubes (para 0005, “preventing catastrophic failure”.  Para 0016, 0027, 0033, 0052, etc.. “predictive maintenance program”).

Regarding claim 14, Pandey et al. also disclose the method according to claim 1, wherein said monitoring and logging of temperatures is further used to predict thermal damage, conditions during start-up, trip and shut-down with or without internal pressure in the tubes (see para 0039, 0041, 0046, and 0050, etc…).

Regarding claims 24 and 25, Pandey et al. also disclose the method according to claim 1, wherein the tube or plurality of tubes is in a steam reformer, fired heaters, ethylene crackers, power plant boilers and super-heaters (see abstract, para 0014, 0024, 0027, 0037, etc…).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (US Pat Pub 2013/0176418) in view of Huyse (US Pat Pub 2012/0089366) or Victor et al. (US Pat Pub 2018/0280914).
Regarding claims 6 and 19, Pandey et al. disclose the method according to claim 1, except further comprising an optical fiber or fiber optics connected to said camera and adapted to be mounted in a furnace or any high temperature environment.
This feature is taught by:
Huyse: para 0025, “communication over optical fiber network”);
Or	Victor et al.: para 0110, “fiber optic temperature measurement” and “Fiber optic cable can be attached to the pipe, line… to provide complete profile of temperatures.”)
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the features taught by the cited references as shown, so that the thermal camera (infrared) may be placed directly at the thermal environment where temperature is monitored (Victor et al. para 0110).

Claims 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (US Pat Pub 2013/0176418) in view of Miwa (US Pat Pub 2001/0034581).
Regarding claims 12 and 23, Pandey et al. disclose the method according to claim 1, except wherein said calculating is performed on a basis comprising the Larson-Miller method and a life fraction rule.
This feature is taught by Miwa (see para 0030).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793.  The examiner can normally be reached on M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 10, 2021